Citation Nr: 0904857	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  07-11 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1953.  
The appellant is the widow of the veteran.  The veteran died 
in July 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which denied the benefit sought on 
appeal.  The appellant's disagreement with this rating 
decision led to this appeal.

In July 2007, the appellant and her two daughters testified 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of this hearing has been associated with the 
claims file.

In December 2007, the Board remanded the issue of service 
connection for the cause of the veteran's death to obtain the 
medical treatment records from a Dr. YHA (initials used to 
protect privacy) and to obtain an additional opinion from 
this physician.  After review of the subsequent development, 
as discussed more fully below, the Board finds that VA has 
substantially complied with the remand directives.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim for 
service connection for the cause of the veteran's death is 
ripe for adjudication on the merits.

As noted in the December 2007 Board remand, the appellant's 
representative raised the issue of entitlement to service 
connection for post-traumatic stress disorder (PTSD) for 
purposes of accrued benefits.  This issue is not in appellate 
status and is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the appellant has been provided notice of the 
evidence necessary to substantiate her claim and has been 
notified of what evidence she should provide and what 
evidence VA would obtain; there is no indication that the 
appellant has evidence pertinent to her claim that she has 
not submitted to VA.

2.  The certificate of death indicates that the veteran died 
in July 2006; the cause of death is listed as "natural 
causes - not otherwise specified;" of one weeks' duration; 
dementia was listed as another significant condition 
contributing to but not causing death.  Additional medical 
evidence indicates Alzheimer's dementia played a significant 
role on the veteran's death. 

3.  During the veteran's lifetime, service connection was in 
effect for malaria, rated as noncompensable (0 percent 
disabling).

4.  There is no medical evidence of dementia, including 
Alzheimer's disease, during service or for decades 
thereafter; there is no competent opinion that links such to 
service; the preponderance of the evidence is against a 
finding that the veteran's service-connected malaria caused 
or aggravated his dementia.  

5.  The preponderance of the evidence is against a finding 
that service-connected malaria caused or materially 
contributed to the veteran's death.
CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

The United States Court of Appeals for Veterans Claims 
(Court) determined in Hupp v. Nicholson, 21 Vet. App. 342 
(2007) that, when adjudicating a claim for  Dependency and 
Indemnity Compensation (DIC), VA must perform a different 
analysis depending upon whether a veteran was service 
connected for a disability during his or her lifetime.  The 
Court concluded that, in general, section 5103(a) notice for 
a DIC case must include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a claim for service 
connection for the cause of the veteran's death based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a claim based on a condition not yet service 
connected.

The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  During the pendency 
of the appeal, the appellant was issued VCAA letters 
regarding the claim on appeal in October 2006 and January 
2008.  The appellant has been informed about the information 
and evidence not of record that is necessary to substantiate 
her claim for service connection for the cause of death; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  The January 2008 VCAA notification letter included 
evidence regarding establishing an effective date, as 
outlined in Dingess.

During the veteran's lifetime, service connection was in 
effect for malaria, rated as noncompensable.  The VCAA 
letters issued did not list the disability service connected 
at the time of his death.  The appellant, however, has 
indicated knowledge that service connection for malaria was 
in effect.  In correspondence with VA and in her testimony 
before the Board, the appellant has indicated that this 
service-connected disability led to the veteran's death.  In 
the Board hearing, the undersigned discussed with the 
appellant what was needed to support the contention on appeal 
- medical evidence indicating that service-connected malaria 
contributed to the veteran's death.  After review of the 
record, therefore, the Board finds that it is not necessary 
to remand the claim to send the appellant further 
notification pursuant to Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  The appellant has shown actual knowledge of the 
evidence and information needed to substantiate the claim.  
See, e.g., Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); 
see also Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
January 2008 VCAA letter noted above was issued after the 
Board remand, and therefore, after the RO decision that is 
the subject of this appeal.  The Board is cognizant of recent 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881 (2007), 
the Federal Circuit held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial and that once an error 
is identified by the Court, the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim; (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the December 2008 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the appellant 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The appellant has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim by VA.

While the appellant does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the appellant contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The claims file contains a VA 
opinion regarding whether the veteran's death was 
attributable to service-connected malaria.  The record also 
contains the opinions from Dr. YHA, including an opinion 
obtained pursuant to the December 2007 Board remand.  The 
Board finds that there is sufficient medical evidence on 
which to adjudicate the issue on appeal.  There is no duty to 
provide an additional opinion.  See 38 U.S.C.A. § 5103A(a); 
see also Delarosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).

The Board also finds that all relevant evidence necessary for 
an equitable disposition of the appellant's appeal has been 
obtained, including service medical records, VA medical 
records, private medical letters, and the veteran's death 
certificate.  

The Board is cognizant that the record still does not contain 
the treatment records from Dr. YHA.  In the December 2007 
Board remand, the Board directed that these records be 
obtained after receiving appropriate consent from the 
appellant.  All attempts to obtain the records were to be 
documented and the appellant was to be notified if the AMC/RO 
was unable to obtain the records.  Subsequent to the Board 
remand, the appellant completed the appropriate consent form 
and such was sent to Dr. YHA.  While Dr. YHA submitted an 
additional opinion, he did not submit any treatment records.  
Further, while he indicated in the body of the opinion that 
he was submitting reference materials to support his opinion, 
these reference materials are not of file and it does not 
appear that he submitted these reference materials; the 
envelope the opinion was sent in is of record and has postage 
equivalent to one first class stamp.  

The Board finds that an additional remand to seek to obtain 
any existing records is not necessary as this last opinion 
indicates that he did not treat or see the veteran from 
September 2005 to his death in July 2006.  Further, this 
August 2008 opinion indicates that he had never diagnosed 
malaria based on blood work, but only noted that he sought 
treatment for chills, fevers and sweating.  Lastly, this 
August 2008 opinion does not support service connection in 
that Dr. YHA wrote that he had no evidence that the veteran 
had malaria as the cause of his demise.  In these 
circumstances, a remand would serve no useful purpose.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of active service 
or an already service-connected disability.  See 38 U.S.C.A. 
§§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  In short, 
the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of 
death.  For a service-connected disability to be the 
principal (primary) cause of death it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The appellant contends that service-connected malaria 
contributed to the veteran's death.  The claims file contains 
a certificate of death, listing the veteran's death in July 
2006.  The immediate cause of death is listed as "natural 
causes - not otherwise specified."  Other significant 
condition contributing to but not causing death was listed as 
dementia.  

The Board highlights that service connection for malaria was 
granted in a February 2006 rating decision.  The evidence of 
current disability, and the basis of the grant of service 
connection, was provided by a letter from Dr. YHA.  He 
indicated that the veteran had been a patient since May 1996.  
The veteran provided evidence showing malaria infection 
during service.  Dr. YHA wrote that the veteran had "a 
history of on and off chills and fevers and associated 
fatigue since that time."  He opined that there was "a 
medical feasibility that his infection was certainly obtained 
through his military service."  The RO assigned a 
noncompensable rating as the preponderance of the evidence 
was against a finding of active disease (malaria) or an 
identified residual such as liver or spleen damage.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304.

The record contains a November 2006 VA opinion.  The 
physician noted review of the claims file.  She recounted the 
history of malaria and the appellant's contention that the 
veteran had experienced fever, chills, pain on urination and 
sweats that were symptoms of malaria and contributed to the 
veteran's death.  She further noted that appellant's 
contention, that had a blood sample been taken, it would have 
shown that the malaria was active.  

The physician documented that treatment records showed 
treatment for Alzheimer's dementia and that there was no 
"real" mention of treatment for malaria.  In this regard, 
she noted that a February 2006 discharge note listed problems 
or concerns to report; that is, in the case of fevers, 
chills, pain on urination and sweats and other symptoms, the 
instruction was to contact the doctor.  Therefore, she found 
no evidence of the veteran having fevers, chills, pain on 
urination and sweats, but rather only an instruction to seek 
treatment if such occurred.  She noted, however, Dr. YHA's 
letter indicating that the veteran experienced fevers and 
chills. 

Regarding other disabilities, the VA physician noted that the 
veteran's medical problems listed in the treatment records 
included Alzheimer's dementia, PTSD, depressive disorder, 
tremor, seizure disorder, diabetes mellitus, peripheral 
neuropathy, chronic low back pain, lumbar radiculopathy, 
coronary artery disease, cerebrovascular accident, peripheral 
vascular disease, sleep apnea, esophageal reflux, and 
diverticulosis.  She further indicated that the Alzheimer's 
appeared to have become "quite advanced" by the time of the 
veteran's death.

The physician opined that it was possible with untreated 
malaria to have relapses up to decades after the primary 
infection.  She wrote that it was "interesting to note" 
that Dr .YHA opined that it was medically feasible that the 
infection was obtained from service but there was no other 
"mention of or testing for active malaria" to support the 
idea that malaria was causing the medical problems.  She 
opined that the medical problems that the veteran did have 
"could have easily contributed to his death."  The 
physician opined that it was not at least as likely as not 
that the veteran's death was due to residuals from malaria.

In a July 2007 letter, Dr .YHA wrote that the malaria, more 
likely than not, did contribute to the underlying cause of 
the veteran's "health issues and his demise."  He did not 
provide any basis for this opinion.

Pursuant to the Board remand, Dr. YHA submitted an additional 
opinion in August 2008.  He indicated that he treated the 
veteran approximately three years prior to his death, but 
also saw the veteran in September 2005 (less than a year 
prior to death).  He wrote that the veteran was seen for 
chills, fevers and sweating.  Dr. YHA noted that the history 
of malaria stemmed from the veteran's and wife's statements.  
Dr. YHA indicated that he was submitting reference material, 
but it appears he did not, in fact, submit these materials.  
Dr. YHA wrote that he had no evidence that malaria caused the 
veteran's demise, but again noted the evidence of malaria in 
service.  He continued his opinion by stating there was not 
evidence "for or against" the veteran having acute malaria.  
There was, however, "no evidence to suggest that it did not 
cause health issues, especially with his end of life issues 
of dementia that was very progressive and fevers and chills 
as reported by the patient and his family."  (Emphasis 
added).  


Analysis 

The Board finds that service connection for the cause of the 
veteran's death is not warranted.

The certificate of death does not reveal a specific etiology 
of the veteran's death, other to indicate that dementia 
contributed to the death.  The appellant's contention is that 
service-connected malaria contributed to her husband's death.  
The only medical records indicating current symptomatology 
are the three letters of record from Dr. YHA.  There is no 
other medical evidence, to include any terminal hospital 
records, which indicate active malaria.  In the November 2006 
VA opinion, the physician did not indentify any medical 
evidence of active malaria or treatment for malaria.  In this 
opinion, the VA physician opined that it was not at least as 
likely as not that the veteran's death was due to residuals 
from malaria.  Although she did not specifically provide an 
opinion whether malaria "contributed" to the death, reading 
of the opinion as a whole indicates that the physician found 
no evidence of active malaria symptoms at the time of his 
death, noting the other diagnosed disabilities and the 
severity of the Alzheimer's disease.  This opinion weighs 
against the claim for service connection for the cause of the 
veteran's death.

Regarding the letters from Dr. YHA, the Board notes that 
these letters contradict each other.  In a July 2007 letter, 
he wrote that the malaria, more likely than not, did 
contribute to the underlying cause of the veteran's "health 
issues and his demise."  In the August 2008 opinion, 
however, he opined that there was not evidence in support or 
evidence against finding that the veteran had active malaria 
and no evidence that malaria was the cause of the veteran's 
death.  Thus, indicating no basis for his July 2007 opinion 
in support of malaria contributing to the cause of the 
veteran's death.  He reiterated that there was not evidence 
against finding that malaria contributed to the veteran's 
death.  This, however, is not a statement supporting a 
finding that malaria played a role is the veteran's death, 
but rather that there was no evidence that affirmatively 
indicated no role.  
After review of the letters from Dr. YHA and considering the 
contradictory opinions contained in these letters, the Board 
finds that the opinions of Dr. YHA to be of minimal probative 
value.  In this regard, the most recent letter indicates that 
he has no evidence to support a finding that malaria played a 
role in the veteran's death.  Further, in this regard, the 
appellant has contended that blood tests should have been 
provided to show whether malaria was active.  The absence of 
these results, however, does not provide a basis for finding 
that malaria was active.  Such evidence is far outweighed by 
the November 2006 VA opinion, which concluded that the 
contended causal link was less likely than not without 
equivocation and was supported by a clear rationale with 
citation to the clinical record.

As to the appellant's assertion that the veteran's death was 
attributable to malaria, the record does not show that she 
possesses the requisite medical training or credentials 
needed to render a competent opinion as to medical causation 
and it is not contended otherwise.  Accordingly, her lay 
opinion in this regard has no probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

In summation, the Board finds that the medical evidence 
indicates that the veteran died of "natural causes" of one 
weeks' duration and it is apparent that his Alzheimer's 
dementia materially contributed to his death.  The only 
service connected disease during the veteran's lifetime was 
malaria, which was rated zero percent.  There is no medical 
evidence of dementia, including Alzheimer's disease, during 
service or for decades thereafter.  There is no competent 
opinion that links dementia to service.  And the 
preponderance of the evidence is against a finding that the 
veteran's service-connected malaria caused or aggravated his 
dementia or otherwise materially contributed to his death.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
claim for service connection for the cause of the veteran's 
death must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


